Citation Nr: 0201285	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  95-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
cervical spine discogenic disease for any period since 
October 2, 1994, the effective date for service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from March 1983 to October 
1994.  Upon separation, he claimed service connection for a 
number of disorders including chronic headaches and a 
cervical spine disorder.  This case comes to the Board of 
Veterans' Appeals (Board) from a May 1995 decision by the 
Winston-Salem, North Carolina, Regional Office (RO) that 
granted service connection and assigned a 10 percent 
evaluation for right lateral herniated nucleus pulposes at 
C5-6 and C6-7, with shoulder pain and headaches, effective 
October 2, 1994.  In an August 1995 statement, the veteran 
disagreed with the evaluation assigned, and contended that an 
additional evaluation was warranted for headaches as a 
separate neurologic disorder.  In his September 1995 
Substantive Appeal, VA Form 9, he reiterated his contentions.

In a July 1995 letter, the veteran claimed service connection 
for a disorder of the low back.  That claim was denied by a 
July 1995 RO decision and, in August 1995, the veteran 
appealed.

In a July 2001 decision, the RO granted service connection 
for lumbar spine discogenic disease, status post discectomy, 
a benefit sought on appeal, and assigned staged evaluations 
for various periods of time beginning October 2, 1994, the 
day after the veteran's separation from service.  The veteran 
has not disagreed with any of the evaluations assigned, so 
there is no issue now before the Board for adjudication with 
regard to the low back claim.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

In that July 2001 decision, the RO confirmed a 10 percent 
evaluation for cervical spine discogenic disease and assigned 
a separate 10 percent evaluation for headaches, classified as 
muscle-tension headaches, effective October 2, 1994.  Later 
that month, the veteran and his representative were furnished 
notice of that rating decision and a Supplemental Statement 
of the Case (SSOC), which listed as a new issue a separate 
evaluation for headaches; and that SSOC provided notice of 
appellate rights, which advised them that a Substantive 
Appeal must be filed within a 60-day period to perfect an 
appeal on any new issue contained in that SSOC.  However, 
since the veteran did not subsequently disagree with the 
separate 10 percent evaluation assigned for headaches and did 
not file a Substantive Appeal on that issue, there is no 
issue now before the Board for adjudication with regard to 
the headaches claim.  Grantham, supra.

In view of the foregoing, the only issue remaining on appeal 
is that of the evaluation for cervical spine discogenic 
disease.


FINDING OF FACT

The veteran's service-connected cervical spine discogenic 
disease is currently manifested by radiologic evidence of 
degenerative disc disease at C5-6 and C6-7, complaints of 
occasional numbness, and no more than moderate limitation of 
cervical motion.  The clinical evidence does not show any 
significant motor or sensory deficits in the upper 
extremities.  Severe intervertebral disc syndrome of the 
cervical spine has not been demonstrated at any time since 
service connection was granted.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no more, 
for cervical spine discogenic disease, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(a), 4.1, 4.7, 4.10, 4.27, 4.40, 4.45, and Diagnostic 
Codes (DC) 5290, 5293 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include a March 1991 
report of x-rays of his cervical spine which showed signs of 
minimal spondylosis at C5-6 and C6-7, but no significant 
foraminal encroachment.  However, magnetic resonance imaging 
in April 1993 showed herniated nucleus pulposes and severe 
foraminal narrowing on the right at C5-6 and C6-7.  He was 
issued a Transcutaneous Electrical Nerve Stimulator (TENS 
unit) in June 1993, but returned it in January 1994 and said 
it had not helped.  A May 1994 examination noted no history 
of neck injury.  There was full range of motion of the 
cervical spine, no tenderness, and no signs or symptoms of 
radiculopathy (no weakness, paresthesias, or sensory/motor 
changes in the upper extremities).  The examiner recorded 
"possibly congenital per plain film."  The veteran was 
separated from service on October 1, 1994.

At a December 1994 VA examination, the veteran gave no 
history of trauma, but reported "disks and spurs" in the 
neck and pain that radiated to his temples or his shoulders.  
He was employed.  X-rays showed slight C5-C6 disc space 
narrowing.  Ranges of neck motion and motor/sensory 
neurologic findings were normal.  The examiner noted that 
disability attributable to the cervical spine was, primarily, 
headaches, and he opined that there was no additional 
disability or loss of motion during flare-ups.

A May 1995 RO decision granted service connection for right 
lateral herniated nucleus pulposes at C5-6 and C6-7, with 
headaches and shoulder pain, and assigned a 10 percent 
evaluation under DC 5293 (intervertebral disc syndrome).

At a November 1996 VA examination, the veteran denied neck 
injury, but reported that magnetic resonance imaging had 
shown bulging discs at C5-6 and C6-7; and he stated that he 
did not know why he had problems with his cervical spine.  
His main complaint was headaches he attributed to his 
cervical spine disorder.  On examination, there were no 
postural abnormalities or fixed deformities, and paraspinal 
muscles were within normal limits and without spasm.  Range-
of-motion testing of the cervical spine showed forward 
flexion to 30 degrees, extension to 30 degrees, rotation to 
55 degrees, bilaterally, and lateral flexion to 40 degrees, 
bilaterally, all without objective evidence of pain.  On 
examination of the upper extremities, strength was 5/5 
bilaterally, deep tendon reflexes were normal, and the 
examiner recorded that "careful neurologic examination" of 
the upper extremities failed to demonstrate radiculopathy.  
X-rays showed normal facet joints, and no significant end 
plate spurring, but there was mild degenerative disc disease 
at C5-6 and C6-7.  The diagnosis was cervical pain, with mild 
degenerative disc disease, and no radiculopathy.  The 
examiner noted that the disability caused by the cervical 
spine disorder was, primarily, headaches, and he opined that 
flare-ups of the disorder, or extended use, would not produce 
additional disability or limitation of motion.

Private treatment records from Frye Regional Medical Center 
and A.G., MD, primarily pertain to a low back disability, 
including associated surgery in 1997 and an inflamed/numb 
foot problem.  A January 1999 record noted that the veteran 
fell, wrenched his neck, and had some neck pain, but that it 
had gradually improved.  Otherwise, these records do not show 
any significant symptoms or treatment pertaining to the 
service-connected cervical spine discogenic disorder.  

On October 2000 VA orthopedic examination (with January 2001 
addendum), the examiner stated that he had reviewed the 
claims file and noted the veteran's past medical history of 
cervical and lumbar spine disorders.  It was indicated that 
the veteran reported occasional soreness in the neck, and 
some discomfort when sleeping on the right, but not the left, 
shoulder.  The veteran stated that he did not have much 
stiffness or pain, and denied that his cervical spine 
disorder had interfered with his work.  He was currently 
working in a refrigerator maintenance business.  He had no 
complaints of weakness, lack of endurance, or excessive 
fatigue with respect to the neck.  In terms of flare-ups, the 
veteran reported an occasional sensation of numbness in an 
upper arm, but it was not associated with pain or weakness, 
did not interfere with his work, and did not, according to 
the examiner, increase disability.  The examiner noted that 
the veteran had been issued a TENS unit in the past, but had 
not had treatment since then, and had managed with a neck 
brace and over-the-counter, nonsteroidal, anti-inflammatory 
drugs.  Except for medical appointments, he had not missed 
work recently in his business on account of his neck 
condition.  

Clinically, the cervical spine had normal lordosis with no 
tenderness to palpation.  The veteran was able to raise the 
shoulders against resistance without pain.  Range-of-motion 
testing of the cervical spine revealed forward flexion to 30 
degrees, extension to 30 degrees, rotation to 20 degrees on 
the left and 40 degrees on the right, and lateral flexion to 
25 degrees on the left and 30 degrees on the right, all 
without pain.  On examination of the upper extremities, there 
was "excellent strength," grip reflexes were described as 
"2+" and normal, and there was no sensory deficit or 
weakness.  It was noted that x-rays had shown cervical 
degeneration at C6-C7 areas to account for the pathology 
parallel to the veteran's symptoms.  Diagnoses included 
degenerative disc disease of the cervical spine, symptomatic, 
with spondylosis, and no flareups causing additional 
disability.  On October 2000 VA neurologic examination, 
muscle tone and deep tendon reflexes were unremarkable and no 
weakness/atrophy was present.  


Analysis

There has been a change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VCAA 
identifies and describes duties on the part of VA to advise a 
claimant of the evidence needed to substantiate a claim and 
to help a claimant obtain that evidence.  38 U.S.C.A. 
§§ 5103, 5103A.  All claims filed on or after November 9, 
2000, or filed before the date of enactment and not final as 
of that date, are subject to VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical and 
Statutory Notes (Effective and Applicability Provisions).  
The duties to notify and assist claimants have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, in addition to the May 1995 rating decision, 
the RO sent the veteran an August 1995 Statement of the Case 
(SOC), an April 2001 notice pursuant to VCAA that listed 
evidence considered and that invited the veteran to submit 
additional evidence, and a July 2001 SSOC, all of which set 
out the evidentiary shortcomings of the veteran's case, while 
the SOC and the SSOC also set out the applicable law.

The claim file includes the veteran's service medical 
records, VA treatment records and examination reports, and 
treatment records from post-service health care providers the 
veteran identified.  Finally, in a December 2001 letter, the 
RO advised the veteran that his case was being sent to the 
Board, and invited him to submit any additional evidence he 
had directly to the Board.

In view of the foregoing, VA has satisfied the notice and 
duty-to-assist provisions of VCAA and 38 C.F.R. § 3.159.

The level of severity of the service-connected cervical spine 
disorder, as shown by recent competent evidence of record, is 
a major concern for rating purposes.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records extending back to the date of service 
connection are considered.  38 C.F.R. § 4.1.  That is 
especially true where, as here, the veteran disagreed with 
the initial evaluation assigned pursuant to the grant of 
service connection.  In such a case, adjudicators must 
consider all of the evidence of record because separate 
ratings can be assigned for separate periods of time, from 
the effective date of service connection, based on the levels 
of disability manifested during such separate periods of 
time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reduction of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca, supra; 
38 C.F.R. § 4.45.

Considering diagnostic codes potentially applicable here, 
since the veteran has not sustained vertebral fractures, an 
evaluation under the provisions of DC 5285 (residuals of 
fractured vertebrae) is not warranted.  The veteran's 
cervical spine is not fused, so an evaluation under the 
provisions of DC 5287 (ankylosis of the cervical spine) is 
not warranted.  Under DC 5290, a 10 percent evaluation may be 
assigned for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation requires moderate limitation 
of cervical motion.  A 30 percent evaluation requires severe 
limitation of cervical motion.  Although limitation of 
cervical spine motion has not been shown to be severely 
limited and there was no pain during range-of-motion testing, 
with resolution of all reasonable doubt in the veteran's 
favor, it is the Board's opinion that such restricted 
cervical motions as recorded on VA examinations more nearly 
approximate a moderate degree of limitation.  Thus, an 
evaluation of 20 percent, but no more, is warranted under DC 
5290 for moderate limitation of cervical spine motion.  A 30 
percent evaluation under that code requires severe limitation 
of cervical motion, which clearly has not been shown.  

Under the provisions of DC 5293 (intervertebral disc 
syndrome), a 60 percent evaluation is warranted when the 
disorder is pronounced and there are persistent symptoms, 
from which there is little, and only intermittent, relief, 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the sites of diseased 
discs; a 40 percent evaluation is warranted when the disorder 
is severe, but there is intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted when the 
disorder is moderate with recurring attacks; and a 10 percent 
evaluation is warranted when the disorder is mild.  

The pertinent evidence of record indicates that the veteran 
has not had extensive medical treatment or any surgery for 
the service-connected cervical spine discogenic disease.  
Furthermore, the cervical discogenic disease was diagnosed as 
only mild on November 1996 VA examination.  Additionally, at 
the October 2000 VA examination, the veteran denied that his 
cervical spine disorder interfered with his employment.  
Significantly, examiners have not clinically observed any 
cervical radiculopathy/neuropathy and no neurologic deficits 
of the upper extremities have been clinically noted.  
Examiners have remarked that, according to the veteran, his 
main complaint was headaches that he attributed to his 
cervical spine disorder (and a separate evaluation has been 
assigned by the RO for his headaches).  On October 2000 VA 
examination, the examiner described the veteran as having 
"excellent strength" and no sensory deficit or weakness in 
the upper extremities.  Though the veteran has reported an 
occasional sensation of numbness in an upper arm, a symptom 
not clinically elicited or objectively noted, he denied that 
it interfered with his work and the examiner opined that such 
a sensation did not result in increased disability.  Thus, it 
would not be reasonable to characterize the service-connected 
cervical spine disorder as severe intervertebral disc 
syndrome.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, which relate to functional loss due 
to pain, weakness or other musculoskeletal pathology.  
However, the 20 percent rating awarded by the Board in its 
decision herein, more than adequately compensates the veteran 
for any associated functional limitation due to the service-
connected cervical spine disorder.  Additionally, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the cervical discogenic disease under Diagnostic Code 5290 
and the neurologic aspects of the cervical discogenic disease 
under Diagnostic Code 5293 would constitute pyramiding, since 
the rating assigned under Diagnostic Code 5293 contemplates 
orthopedic as well as neurologic aspects of said disability.  
Clearly, Diagnostic Code 5293 contemplates cervical 
radiculopathy affecting the extremities, such as radicular 
pain with functional limitations.  See also VA O.G.C. Prec. 
Op. No. 36-97 (Dec. 12, 1997).  In particular, the 60 percent 
criteria in Diagnostic Code 5293 include muscle spasms.  
Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59 (2001), pertaining to 
painful motion from arthritis, and 38 C.F.R. § 4. 71a (2001), 
Diagnostic Code 5003, pertaining to rating criteria for 
arthritis.  For example, Diagnostic Code 5003 provides: 
"Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion."  In short, a rating assigned 
under Diagnostic Code 5293 contemplates orthopedic aspects of 
the cervical discogenic disease, specifically the effect 
musculoskeletal-caused pain and muscle spasms have upon 
movement of the spine, as well as the neurologic aspects of 
cervical discogenic disease, specifically the effect of 
neuropathy affecting the extremities; and these are 
duplicative of or overlap with each other such that to assign 
separate ratings under Diagnostic Codes 5290 and 5293 would 
be pyramiding.  See 38 C.F.R. § 4.14 (2001), concerning 
proscription against pyramiding of ratings.

An extraschedular evaluation for the period in question is 
not warranted, since the evidence does not show that the 
service-connected cervical spine disability presented or 
presents such an unusual or exceptional disability picture as 
to render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1).  Appellant's cervical discogenic 
disease manifested by no more than moderate cervical 
limitation of motion and no significant, objectively shown 
cervical radiculopathy, is more than adequately compensated 
for by the 20 percent rating herein awarded by the Board.  



ORDER

An initial evaluation of 20 percent, but no more, for 
cervical discogenic disease is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  




		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meantime, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with the VA General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

